NUMBER 13-11-00142-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PABLO MONREAL LIVAS,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.



                          MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam

      Appellant, Pablo Monreal Livas, attempts to appeal his conviction for aggravated

robbery. The trial court has certified that this Ais a plea-bargain case, and the defendant

has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On April 14, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On May 23, 2011, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                                         PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of June, 2011.




                                               2